      Case 2:17-cv-02198-KJM-AC Document 29 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARTIN ESPINO,                                     No. 2:17-cv-2198 KJM AC P
12                        Plaintiff,
13            v.                                         ORDER
14    ERIC ARNOLD,
15                        Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On February 12, 2021, the court ordered the Office of the Attorney General (“OAG”) to

21   make a special appearance and directed it to provide the names of the two John Doe defendants

22   that plaintiff had been unable to identify, despite having made reasonable efforts to do so. See

23   generally ECF No. 26. The OAG was given thirty days to comply with the court’s order. See id.

24   at 3.

25           On March 12, 2021, the OAG complied with the order and has provided the names of the

26   John Doe defendants. See ECF No. 28. They are: Jason Spencer and Edwin Fernand,

27   correctional officers at Solano State Prison. See id. at 1.

28   ////
                                                         1
     Case 2:17-cv-02198-KJM-AC Document 29 Filed 03/22/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall add the following
 2   defendant names to the case caption of the docket:
 3          1. Jason Spencer, correctional officer at Solano State Prison, and
 4          2. Edwin Fernand, correctional officer at Solano State Prison.
 5   DATED: March 22, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
